Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art discloses a flush static plate heating arrangement comprising a faceplate including a port extending from an exterior surface of the faceplate to an interior surface of the face plate, a fixed resistance heater in thermal communication with the interior surface and surrounding the port, and a self-regulating heater in thermal communication with the interior surface and surrounding the fixed resistance heater, the prior art does not teach nor suggest an inner annular gap or an outer annular gap extending into the faceplate from the interior surface of the faceplate, wherein the faceplate has a decreased thickness at the inner or outer annular gap, wherein the annular gaps provide thermal resistance or heat transfer between the fixed resistance heater and the self-regulating heater and across the faceplate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642